Hon. William G. Connelie Superintendent Division of State Police
You inquire on what basis park police transferred to the Division of State Police by chapter 276 of the Laws of 1979 are eligible to take the next competitive examination for sergeant. If eligible to take the examination, you ask how seniority points should be assigned to the transferees in determining their final rating on the eligible list for promotion to sergeant.
Chapter 276 of the Laws of 1979 transferred park police under the jurisdiction of the Office of Parks and Recreation and the Palisades Interstate Park Commission to the Division of State Police. The act requires the transferees to qualify for competitive examination in accordance with the rules and regulations of the Division. An exception is made for eligibility for the "next scheduled promotional examination for the title of sergeant" if the transferred employee, on the date of transfer of functions under the act, held the title of traffic and park officer or a higher title through permanent appointment and had completed a minimum of four years of permanent service in one or more of these titles. The qualified employee is eligible to take the next scheduled examination for sergeant and need not meet the three year member service requirement or the one year probationary training term set forth in the Division's regulations (L 1979, ch 276, § 2 [a]). (The Division's eligibility requirements for the sergeant examination are in the New York State Police Administrative Manual, Regulation 10, § 10.4)
The date of transfer of functions was the first day of the seventh month next succeeding the date the park police transfer act became a law (L 1979, ch 276, §§ 1, 18). The act took effect on June 19, 1979. We conclude that only those transferred employees who, as of January 1, 1980, held the designated titles and had completed at least four years of permanent service in those titles while serving as park police are eligible to take the next scheduled examination for sergeant.
Under the State Police Administrative Manual the final rating on the eligibility list for promotion to sergeant is determined by a composite score based upon the written examination, performance rating, seniority credit, and veteran's credit (Regulation 10, § 10.6). Seniority is granted at the rate of one-tenth of a point for each full year of service with the New York State Police up to a maximum of twenty years (§ 10.10). Chapter 276 is silent about seniority credits for the transferred employees.
Regulations for the examination and qualification of applicants for appointment to the State police are required by law and are approved by the Governor (Executive Law, § 215 [3]). The regulation providing for seniority credits recognizes a trooper's experience with the State police and his familiarity with Division procedures and practices. It seems logical that this experience and familiarity with procedure and practice will make a trooper a better sergeant and, therefore, is an appropriate factor to be used in ranking troopers on the eligible list for promotion to sergeant. Chapter 276 makes an exception to application of Division regulations, but only for purposes of eligibility to take the sergeant examination. No mention is made of seniority credits. There is no basis to infer from the act any intention to vary the State police regulations on seniority.
We conclude that "employees" transferred by chapter 276 of the Laws of 1979 should be awarded seniority credits in strict accordance with the State Police Administrative Manual. Therefore, the credit should be based upon length of service with the Division of State Police.